Title: To Thomas Jefferson from Charles Fleming, 6 January 178[1]
From: Fleming, Charles
To: Jefferson, Thomas



Sir
Tuckahoe Jany. 6th. 1780 [i.e., 1781].

I left the enemies lines at West Ham yesterday evening a little before sun set, their proceedings there you no doubt are well acquainted  with. There will be a very considerable body of Malitia will be collected between this and Westham in the course of the day. It appears to be [the] wish of all parties that Colo. Nicholas and myself shall take command of them as field officers, and as I am informd by Mr. Webb, it is your determination with advice of Council that the Malitia on the present alarming occasion will be officered as before with respect to the field officers.
I am ready, and will at all times Sir, to render any and every service to my Country in my power. As I have no Commission of any sort don’t [doubt] but you will think with me that it is necessary, I should have a commission or some writing under your Signature for my taking command with propriety. I am Sir Your most Obedt. Humbl. Servt.

Chas. Fleming

